
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.6.1


EAST WEST BANCORP, INC.
1998 STOCK INCENTIVE PLAN
(As Amended)


Section 1. PURPOSE OF PLAN

        The purpose of this 1998 Stock Incentive Plan ("Plan") of East West
Bancorp, Inc., a Delaware corporation (the "Company"), is to enable the Company
and its subsidiaries to attract, retain and motivate their employees and
consultants by providing for or increasing the proprietary interests of such
employees and consultants in the Company, and to enable the Company and its
subsidiaries to attract, retain and motivate nonemployee directors and further
align their interests with those of the stockholders of the Company by providing
for or increasing the proprietary interest of such directors in the Company.

Section 2. PERSONS ELIGIBLE UNDER PLAN

        Each of the following persons (each, a "Participant") shall be eligible
to be considered for the grant of Awards (as hereinafter defined) hereunder:
(1) any employee of the Company or any of its subsidiaries, including any
director who is also such an employee, (2) any director of the Company or any of
its subsidiaries who is not also an employee of the Company or any of its
subsidiaries (a "Nonemployee Director") and (3) any consultant of the Company or
any of its subsidiaries.

Section 3. AWARDS

        (A)  The Committee (as hereinafter defined), on behalf of the Company,
is authorized under this Plan to enter into any type of arrangement with a
Participant that is not inconsistent with the provisions of this Plan and that,
by its terms, involves or might involve the issuance of (i) shares of common
stock of the Company ("Common Shares") or (ii) a Derivative Security (as such
term is defined in Rule 16a-1 promulgated under the Securities Exchange Act of
1934, as amended (the "Exchange Act"), as such rule may be amended from time to
time) with an exercise or conversion privilege at a price related to the Common
Shares or with a value derived from the value of the Common Shares. The entering
into of any such arrangement is referred to herein as the "grant" of an "Award."
For purposes of calculating shares subject to outstanding Awards in Section 4, a
grant of shares not subject to forfeiture shall be considered an "Award" for one
year after grant, and a grant of any Award involving the delayed delivery of
shares shall cease to be deemed an outstanding Award at the time of exercise in
the case of an Option or SAR or at the time the risk of forfeiture lapses in the
case of any other Award (regardless of any further deferral of delivery of the
shares).

        (B)  Awards are not restricted to any specified form or structure and
may include, without limitation, sales or bonuses of stock, restricted stock,
stock options, reload stock options, stock purchase warrants, other rights to
acquire stock, securities convertible into or redeemable for stock, stock
appreciation rights, phantom stock, dividend equivalents, performance units or
performance shares, and an Award may consist of one such security or benefit, or
two or more of them in tandem or in the alternative.

        (C)  Awards may be issued, and Common Shares may be issued pursuant to
an Award, for any lawful consideration as determined by the Committee,
including, without limitation, services rendered by the recipient of such Award.

        (D)  Awards of stock or restricted stock may be granted under this Plan
in payment of Bonus Awards under the East West Bancorp, Inc. Performance-Based
Bonus Plan or any other bonus plan

1

--------------------------------------------------------------------------------


upon the satisfaction of performance goals established by the Company's
Compensation Committee pursuant to the terms and conditions of such other plan.

        (E)  Subject to the provisions of this Plan, the Committee, in its sole
and absolute discretion, shall determine all of the terms and conditions of each
Award granted under this Plan, which terms and conditions may include, among
other things:

        (i)    a provision permitting the recipient of such Award, including any
recipient who is a director or officer of the Company, to pay the purchase price
of the Common Shares or other property issuable pursuant to such Award, in whole
or in part, by any one or more of the following:

        (a)  the delivery of cash;

        (b)  the delivery of other property deemed acceptable by the Committee;

        (c)  the delivery of previously owned shares of capital stock of the
Company (including "pyramiding") or other property; or

        (d)  a reduction in the amount of Common Shares or other property
otherwise issuable pursuant to such Award;

        (ii)  a provision conditioning or accelerating the receipt of benefits
pursuant to such Award, either automatically or in the discretion of the
Committee, upon the occurrence of specified events, including, without
limitation, a change of control of the Company (as defined by the Committee), an
acquisition of a specified percentage of the voting power of the Company, the
dissolution or liquidation of the Company, a sale of substantially all of the
property and assets of the Company or an event of the type described in
Section 8 hereof; or

        (iii)  a provision required in order for such Award to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code (an
"Incentive Stock Option"); provided, however, that no Award issued to any
consultant or any Nonemployee Director may qualify as an Incentive Stock Option.

        (F)  Notwithstanding the foregoing, the Committee shall be subject to
the following restrictions in the granting Awards under the Plan:

        (i)    The exercise price of each stock option will not be less than
100% of the Fair Market Value (as defined below) of a share of common stock as
of the Pricing Date (as defined below) (110% of the Fair Market Value of a share
of common stock as of the Pricing Date for an incentive stock option optionee
who owns more than ten percent of the voting power of all classes of stock of
either the Company or any "parent" or "subsidiary" of the Company as defined in
Code Section 424). "Fair Market Value" means, as of any date of determination,
the most recent closing price per share of the common stock as published in The
Wall Street Journal unless otherwise determined by the Committee. "Pricing Date"
means the date on which a stock option is granted, however, for non-qualified
stock options the Committee may specify as the Pricing Date the date on which
the options are approved if individual grants will be made at a later time or
the date on which an optionee is hired or promoted (or some similar event).

        (ii)  Other than for adjustments set forth in Section 8 hereof (relating
to adjustments due to certain corporate transactions), the exercise price of a
stock option may not be changed subsequent to the date of grant of the stock
option unless approved by the stockholders of the Company. In addition, a stock
option may not be repriced subsequent to its date of grant by canceling or
surrendering options and within six months replacing or re-granting stock
options to the same optionee at a lower price, unless such repricing is approved
by the Company's stockholders.

2

--------------------------------------------------------------------------------




        (iii)  The term of any stock option or other Award granted under the
Plan after July 17, 2002 shall not exceed seven years from the date of grant.

        (G)  The Committee will have the authority to accelerate the vesting of
any Award previously granted under this Plan.

        (H)  Notwithstanding anything to the contrary contained in this
Section 3, neither an Award nor any interest therein may be sold, assigned,
transferred, conveyed, gifted, pledged, hypothecated or otherwise transferred in
any manner other than by will or the laws of descent and distribution.

        (I)  All certificates evidencing Awards or Common Shares issued pursuant
thereto should bear any legend determined by the Board or the Committee to be
necessary or appropriate.

Section 4. STOCK SUBJECT TO PLAN

        (A)  At any time, the aggregate number of Common Shares issued and
issuable pursuant to all Awards (including all Incentive Stock Options)
outstanding as of July 17, 2002 and all Awards granted thereafter under this
Plan shall not exceed 3,500,000, which amount shall be increased as of each
January 1 (commencing on January 1, 2004) by an amount equal to two percent (2%)
of the shares of Common Stock outstanding on the immediately preceding
December 31, provided, however, such increase shall not cause the total of
shares subject to outstanding Awards plus shares available for future Awards to
exceed 3,500,000 shares. The maximum number of shares for Awards of restricted
stock, performance shares, performance units and grants of stock that may be
granted under the Plan after July 17, 2002 shall be 750,000 in aggregate amount,
subject to paragraph (B) below. The maximum number of Common Shares with respect
to which Awards may be granted to any person during a calendar year shall be
1,902,000 shares. In the case of a cash-denominated Award to be settled in
shares (such that the maximum number of shares issuable cannot be determined at
the date of the grant), this limitation will apply to the Awards at grant by
deeming the Award to cover the number of shares having a then Fair Market Value
equal to the maximum cash amount earnable under the Award. The foregoing shall
all be subject to adjustment as provided in Section 8 hereof.

        (B)  Shares subject to Awards under the Plan which expire, terminate, or
are canceled prior to exercise or, in the case of awards of restricted stock, do
not vest shall thereafter be available for the granting of other awards. The
payment of cash dividends and dividend equivalents paid in cash in conjunction
with outstanding awards shall not be counted against the shares available for
issuance.

Section 5. DURATION OF PLAN

        No Awards shall be made under this Plan after June 25, 2008. Although
Common Shares may be issued after June 25, 2008 pursuant to Awards made prior to
such date, no Common Shares shall be issued under this Plan after June 25, 2015.

Section 6. PERFORMANCE-BASED COMPENSATION

        (A)  The Committee may, in its sole discretion, make Awards to
Participants intended to comply with the "performance-based" compensation
requirements of Internal Revenue Code Section 162(m). The granting or vesting of
such Awards will be determined based on the attainment of objective written
performance goals for a performance period specified by the Committee. The
performance goal will state, in terms of an objective formula or standard, the
method for computing the granting or vesting of the Award if the goal is
attained. The performance goals must be established by the Committee in writing
no later than 90 days after the commencement of the performance period or, if
less, the number of days which is equal to 25% of the relevant performance
period. Performance goals will be based on the attainment of one or more
performance measures described below. To the degree consistent with Internal
Revenue Code Section 162(m), the performance goals may be calculated

3

--------------------------------------------------------------------------------


without regard to extraordinary items. The Committee must certify in writing
prior to the payment of performance-based compensation attributable to Awards of
Restricted Stock and/or Performance Units that the performance goals applicable
to such Awards, as well as any other material terms applicable to such Awards,
were satisfied.

        (B)  The Committee shall establish Company performance goals for the
granting or vesting of "performance-based" Awards, which may be a fixed target,
comparison to a prior period, or a comparison to peer banks selected by the
Committee, and which will be based solely upon one or more of the following
performance measures: return on stockholder equity; return on assets; ratio of
non-performing assets to total assets; earnings per share; deposits; loans;
non-interest income; efficiency ratio; and stock price ("Performance Criteria").
Performance measures may relate to the Company and/or one or more of its
subsidiaries, one or more of its divisions or units or any combination of the
foregoing, on a consolidated or nonconsolidated basis, and may be applied on an
absolute basis or be relative to one or more peer group companies or indices, or
any combination thereof, all as the Committee determines. For purposes of the
Plan, each of the Performance Criteria shall be as set forth in the Company's
year-end financial statements and balance sheet, with such adjustments as are
set forth below. For purposes of the Plan, each of the above criteria that is
based upon income, earnings or profits of the Company, shall be calculated
before taking into account any Bonus Award paid or payable under this Plan
unless otherwise determined by the Committee. In establishing performance
criteria for any Plan Year, the Committee may elect to adjust the Performance
Criteria to include or exclude changes in accounting principles but may not make
other changes to the Performance Criteria.

Section 7. ADMINISTRATION OF PLAN

        (A)  This Plan shall be administered by a committee (the "Committee") of
the Board of Directors of the Company (the "Board") consisting of two or more
non-employee directors of the Company. In selecting directors for the Committee,
it is intended that such directors shall qualify as "outside directors" within
the meaning of Section 162(m) of the Internal Revenue Code and "Non-Employee
Directors" within the meaning of Rule 16b-3, but no action of the Committee
shall be void or voidable based on any failure of a member to so qualify. Any
action of the Committee may be taken instead by the Board of Directors, and any
grant of an Award to a Nonemployee Director shall be subject to approval of the
Board.

        (B)  Subject to the provisions of this Plan, the Committee shall be
authorized and empowered to do all things necessary or desirable in connection
with the administration of this Plan, including, without limitation, the
following:

        (i)    adopt, amend and rescind rules and regulations relating to this
Plan;

        (ii)  determine which persons are Participants and to which of such
Participants, if any, Awards shall be granted hereunder;

        (iii)  grant Awards to Participants and determine the terms and
conditions thereof, including the number of Common Shares issuable pursuant
thereto;

        (iv)  determine whether, and the extent to which, adjustments are
required pursuant to Section 8 hereof;

        (v)  interpret and construe this Plan and the terms and conditions of
any Award granted hereunder; and

        (vi)  certify in writing prior to payment of compensation that the
performance goals and any other material terms of an Award were in fact
satisfied. For this purpose, approved minutes of the Committee meeting in which
the certification is made are treated as a written certification.

4

--------------------------------------------------------------------------------




        (C)  Unless prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may allocate all or some of its responsibilities
and powers to any one or more of its members and also may delegate all or some
of its responsibilities and powers to any person or persons it selects. The
Committee may revoke any such allocation or delegation at any time.

Section 8. ADJUSTMENTS

        If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property or a
different number or kind of securities, or if cash, property or securities are
distributed in respect of such outstanding securities, in either case as a
result of a reorganization, merger, consolidation, recapitalization,
restructuring, reclassification, dividend (other than a regular cash dividend)
or other distribution, stock split, reverse stock split or the like, or if
substantially all of the property and assets of the Company are sold, then,
unless the terms of such transaction shall provide otherwise, the Committee
shall make appropriate and proportionate adjustments in (i) the number and type
of shares or other securities or cash or other property that may be acquired
pursuant to Awards theretofore granted under this Plan and (ii) the maximum
number and type of shares or other securities that may be issued pursuant to
Awards thereafter granted under this Plan under each limit (including the per
person limit) specified in Section 4.

Section 9. AMENDMENT AND TERMINATION OF PLAN

        The Board may amend or terminate this Plan at any time and in any
manner, except for the provisions of the Plan which specify that certain actions
or matters must be approved by the stockholders, and provided that no such
amendment or termination shall deprive the recipient of any Award theretofore
granted under this Plan, without the consent of such recipient, of any of his or
her rights thereunder or with respect thereto.

Section 10. EFFECTIVE DATE OF PLAN

        This Plan as amended shall be effective as of the latter of the date
upon which it was approved by the Board of Directors of the Company and the date
on which it was approved by the holders of a majority of the voting securities
of the Company.

Section 11. GOVERNING LAW

        This Plan and any Award granted hereunder shall be governed by and
construed and enforced in accordance with the laws of the State of California
without reference to choice or conflict of law principles.

5

--------------------------------------------------------------------------------



QuickLinks


EAST WEST BANCORP, INC. 1998 STOCK INCENTIVE PLAN (As Amended)
